—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 17, 1999, convicting him of robbery in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Starkey, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
That branch of the defendant’s motion which was to suppress the showup identification, conducted while the complainant was being treated in a nearby hospital, was properly denied. It was established at the hearing that the hospital showup was justified (see, People v Blanche, 90 NY2d 821; People v Riley, 70 NY2d 523, 529; People v Rivera, 22 NY2d 453, 454, cert denied 395 US 964; People v Matthew, 248 AD2d 557; cf., People v Matthews, 257 AD2d 635) and was not unduly *391suggestive (see, People v Williams, 258 AD2d 543; People v Rementeria, 243 AD2d 736; People v McBride, 190 AD2d 573). S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.